Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO FORBEARANCE AGREEMENT

This THIRD AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is entered into
as of June 28, 2010, by and among Medical Staffing Network, Inc., a Delaware
corporation (“Borrower”), Medical Staffing Holdings, LLC, a Delaware limited
liability company (“MSH”), Medical Staffing Network Holdings, Inc., a Delaware
corporation (together with MSH, “Holdings”), each subsidiary of Borrower party
hereto (collectively with Holdings, the “Guarantors” and, together with Holdings
and Borrower, the “Loan Parties”), the financial institutions party hereto, as
Lenders under the Credit Agreement (as hereinafter defined) (collectively, the
“Lenders”), and General Electric Capital Corporation, individually as a Lender
(“GECC”) and as administrative agent for the Lenders (in such capacity,
“Agent”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement (as
hereinafter defined).

RECITALS

A. Borrower, Holdings, Agent, Lenders and the other parties party thereto are
parties to that certain Amended and Restated Credit Agreement, dated as of
March 12, 2009 (as has been or may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to
which, among other things, Lenders agreed, subject to the terms and conditions
set forth in the Credit Agreement, to make certain loans and other financial
accommodations to Borrower.

B. Borrower, Holdings, Agent and the Required Lenders are parties to that
certain Second Forbearance Agreement, Limited Waiver and Amendment to Amended
and Restated Credit Agreement, dated as of April 7, 2010, as amended by that
certain Limited Waiver to Amended and Restated Credit Agreement and Amendment to
Forbearance Agreement, dated as of April 30, 2010, among Borrower, the other
Loan Parties, the Required Lenders party thereto and the Agent, and as further
amended by that certain Second Amendment to Forbearance Agreement, dated as of
June 4, 2010, among Borrower, the other Loan Parties, the Required Lenders party
thereto and the Agent (the “Forbearance Agreement”).

C. As of the date hereof, the nonpayment of principal by the Borrower on
June 30, 2010 (the “Anticipated Payment Default”) is expected to occur prior to
the expiration of the Forbearance Period (as extended pursuant to this
Amendment), and Borrower has requested that the Required Lenders agree to
forbear from exercising their default-related rights and remedies against the
Borrower or any other Loan Party with respect to the Anticipated Payment
Default.

D. Borrower has requested that the Lenders agree to extend the Forbearance
Period (under and as defined in the Forbearance Agreement) in the manner set
forth herein.

E. Borrower has requested that the Lenders agree to certain amendments to the
provisions related to Protective Advances in the manner set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Amendment to Forbearance Agreement.

A. Exhibit A to the Forbearance Agreement is hereby amended by inserting the
following as an additional “Anticipated Default”:

“Event of Default arising under Section 9.1(a) of the Credit Agreement as a
result of the failure of Borrower to pay the quarterly principal installment
required by Section 2.6(b) of the Credit Agreement when such principal
installment becomes due and payable on June 30, 2010.”

B. Section 2(a) of the Forbearance Agreement is hereby amended by deleting “June
30, 2010” in clause (ii) of the second sentence of such Section and inserting
“July 2, 2010”.

C. The first sentence of Section 3(e)(i) of the Forbearance Agreement is hereby
amended by deleting “$7,000,000” and inserting “$9,000,000”.

SECTION 2. Representations and Warranties of Borrower and Other Loan Parties. To
induce Agent and the undersigned Lenders to execute and deliver this Amendment,
each of Borrower and each other Loan Party represents and warrants that:

A. The execution, delivery and performance by each of Borrower and the other
Loan Parties of this Amendment and all documents and instruments delivered in
connection herewith and the Credit Agreement and all other Loan Documents have
been duly authorized by such Loan Parties’ respective Boards of Directors, and
this Amendment and all documents and instruments delivered in connection
herewith and the Credit Agreement and all other Loan Documents are legal, valid
and binding obligations of such Loan Parties enforceable against such parties in
accordance with their respective terms, except as the enforcement thereof may be
subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law); and

B. Neither the execution, delivery and performance of this Amendment and all
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated hereby or thereby does or shall contravene,
result in a breach of, or violate (i) any provision of Borrower’s or any other
Loan Party’s corporate charter, bylaws, operating agreement, or other governing
documents, (ii) any law or regulation, or any order or decree of any court or
government instrumentality, or (iii) any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Borrower or any other Loan Party
is a party or by which Borrower or any other Loan Party or any of their
respective property is bound.

SECTION 3. Reference To And Effect On The Credit Agreement. Except to the extent
expressly amended by this Amendment, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and other Loan
Documents, and all rights of the Lenders and the Agent and all of the
Obligations, shall remain in full force and effect. Each of Borrower and the
other Loan Parties hereby confirms that the Credit Agreement and the other Loan
Documents are in full force and effect and that neither Borrower nor any other
Loan Party has any right of setoff, recoupment or other offset or any defense,
claim or counterclaim with



--------------------------------------------------------------------------------

respect to any of the Obligations, the Credit Agreement or any other Loan
Document. From and after the date hereof, (i) the term “Agreement” in the
Forbearance Agreement shall refer to the Forbearance Agreement as amended hereby
and (ii) the term “Loan Documents” in the Credit Agreement and the other Loan
Documents shall include, without limitation, this Amendment and any agreements,
instruments and other documents executed and/or delivered in connection
herewith.

SECTION 4. Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile or other
electronic transmission a signature page of this Amendment signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature. Any party
delivering by facsimile or other electronic transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart of
this Amendment. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment been executed by the parties hereto as of the
date first written above.

 

MEDICAL STAFFING NETWORK, INC., as Borrower By:   /s/ Kevin Little Name:   Kevin
Little Its:   President

 

MEDICAL STAFFING HOLDINGS, LLC, as Loan Party By:   MEDICAL STAFFING NETWORK  
HOLDINGS, INC. its sole Member By:   /s/ Kevin Little Name:   Kevin Little Its:
  President

 

MEDICAL STAFFING NETWORK HOLDINGS, INC., as Loan Party By:   /s/ Kevin Little
Name:   Kevin Little Its:   President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

MSN-ILLINOIS HOLDINGS, INC., as Loan Party By:   /s/ Kevin Little Name:   Kevin
Little Its:   Treasurer

 

MEDICAL STAFFING NETWORK OF ILLINOIS, LLC, as Loan Party By:   /s/ Kevin Little
Name:   Kevin Little Its:   Manager

 

MEDICAL STAFFING NETWORK ASSETS, LLC, as Loan Party By:   /s/ Kevin Little Name:
  Kevin Little Its:   Manager

 

INTELISTAF HOLDINGS, INC., as Loan Party By:   /s/ Kevin Little Name:   Kevin
Little Its:   Treasurer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

INTELISTAF GROUP, INC., as Loan Party By:   /s/ Kevin Little Name:   Kevin
Little Its:   President

 

INTELISTAF HEALTHCARE, INC., as Loan Party By:   /s/ Kevin Little Name:   Kevin
Little Its:   President

 

INTELISTAF PARTNERS NO. 1, LLC, as Loan Party By:   /s/ Kevin Little Name:  
Kevin Little Its:   President

 

INTELISTAF PARTNERS NO. 2, LLC, as Loan Party By:   /s/ Kevin Little Name:  
Kevin Little Its:   President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

INTELISTAF HEALTHCARE MANAGEMENT, L.P., as Loan Party By:   INTELISTAF PARTNERS
NO. 1,   LLC, its General Partner By:   /s/ Kevin Little Name:   Kevin Little
Its:   President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, Lender and Secured Hedging
Counterparty By:   /s/ Jennifer Aghazadeh Name:   Jennifer Aghazadeh Title:  
Duly Authorized Signatory

 

SIGNATURE PAGE TO THIRD AMENDMENT TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Hewlett-Packard Financial Services Company, as a Lender By:   /s/ Gary Silverman
Name:   Gary Silverman Title:   Director - Risk Management

 

Garrison Credit Investments I LLC, as a Lender By:   /s/ Julian Weldon Name:  
Julian Weldon Title:   Secretary

 

CIFC Funding 2006-I, LTD, CIFC Funding 2006-II, LTD, as a Lender By:   /s/ Steve
Vaccaro Name:   Steve Vaccaro Title:   Co-Chief Investment Officer

 

SunTrust Bank, as a Lender By:   /s/ Mark Kelley Name:   Mark Kelley Title:  
Managing Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO FORBEARANCE AGREEMENT